Allen, J.
concurred in the results. But being of opinion that the decree of April 1830, was a personal decree against all the parties; that the Court of Hampshire county had no jurisdiction to review it, and that it still remains in full force, unreversed and not appealed from, did not deem it necessary to determine as an original question, whether the sons by taking under the deed in question, became responsible for all the debts of their father, or were chargeable in respect of the property conveyed alone, and for the value thereof, and no farther. For whether the personal liability of the sons resulted from the deed and their acceptance of its provisions, or from the decree fixing their personal liability did not affect the questions involved in the appeal.